Appeal by defendant from a judgment of the Supreme Court, Kings County (Vinik, J.), rendered April 25, 1985, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The alleged errors in the prosecutor’s summation have not been preserved for appellate review (CPL 470.05 [2]; see, People v Medina, 53 NY2d 951). In any event, were we to accept the defendant’s contentions regarding the summation, we would find that the claimed errors were harmless in view of the overwhelming proof of guilt (see, People v Villot, 126 AD2d 585, lv denied 69 NY2d 887; People v Crimmins, 36 NY2d 230; People v Wood, 66 NY2d 374).
We have reviewed the contentions raised in the defendant’s pro se supplemental brief and find them to be either unpreserved for appellate review or meritless. Mollen, P. J., Lawrence, Weinstein and Balletta, JJ., concur.